Citation Nr: 0830751	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-36 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability.

2.  Entitlement to service connection for a disability 
manifested by night blindness.

3.  Entitlement to a compensable rating for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who had verified active service 
from October 1992 to October 2003 and also had more than 9 
years of prior active service, apparently beginning in 
September 1982.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a December 2003 
rating decision by the Nashville RO that in pertinent part 
denied service connection for bilateral hip disability and 
for a disability manifested by night blindness, and granted 
service connection for sinusitis, rated 0 percent, effective 
November 1, 2003 (the day following the date of the veteran's 
discharge from active duty).  The veteran's claims file is 
now in the jurisdiction of the Wichita RO.

The July 2005 statement of the case (SOC) also addressed 
several additional matters.  The veteran's September 2005 
substantive appeal limited his appeal to those matters being 
addressed.  

The matters of service connection for a bilateral hip 
disability and for a disability manifested by night blindness 
are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action on his part is required.


FINDINGS OF FACT

The disability picture presented by the veteran's sinusitis 
more nearly approximates a disability manifested by 3 to 6 
non-incapacitating episodes per year than a disability 
detected by X-ray only.   


CONCLUSION OF LAW

A 10 percent rating is warranted for the veteran's sinusitis.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.7, 4.97, Diagnostic Code (Code) 6513 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008, 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of the VCAA applied to all 
5 elements of a service connection claim (to include the 
rating assigned and the effective date of award).  

The appeal in this matter stems from the initial rating 
assigned with the grant of service connection for sinusitis.  
The statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, statutory notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated.  See Dingess, 
supra.  The veteran is exercising his right to appeal the 
initial rating.  The July 2005 statement of the case (SOC) 
properly provided notice on the downstream issue of an 
increased initial rating.  It is not alleged that the veteran 
has been prejudiced by any notice deficiency in this matter.  
See Goodwin v. Peake, 22 Vet. App. 137 (2008).

Regarding VA's duty to assist, the veteran's service 
treatment records (STRs) are associated with the claims file.  
VA has obtained all pertinent/identified records, and has 
arranged for the veteran to be examined for his sinusitis.  
Evidentiary development is complete to the extent possible.  
The veteran has not identified any pertinent records that are 
outstanding.  VA's duty to assist is met.  It is not 
prejudicial for the Board to proceed with appellate review.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

The veteran's service connected maxillary sinusitis is rated 
under Code 6513, and the General Rating Formula for Sinusitis 
(General Formula), which provides that where the disability 
is detected by X-ray only, a 0 percent is to be assigned.  A 
10 percent rating is warranted where there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is warranted for 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis.  A note following the General Formula 
defines an "incapacitating episode" as one that requires bed 
rest and treatment by a physician.  38 C.F.R. § 4.97.  

On August 2003 (prior to discharge from service) VA 
examination, the veteran reported a history of sinusitis 
which had recurred every two to three months.  He underwent 
surgery on the sinuses in 1988, and now described frontal 
pain with a discolored discharge treated "antibiotics fairly 
often".  A CT scan of the sinuses revealed mild right 
maxillary sinusitis.  Chronic sinusitis was diagnosed.

VA outpatient treatment records reveal that in October 2003 
the veteran was seen for complaints of painful and congested 
sinuses.  The problem had existed for 11/2 months and allergy 
medication provided no relief.  For the past several days he 
had green blood-tinged mucous drainage from his nose and a 
cough productive of green sputum.  Examination revealed sinus 
tenderness over the frontal and maxillary sinuses.  He was 
placed on a two week course of antibiotic medication.  In 
September 2004, the veteran reported having a two day history 
of sinus allergies after cutting his grass.  He was given a 
prescription for allergy medication.  

Under the pertinent rating criteria (i.e., the General 
Formula outlined above) the 0 percent rating currently 
assigned for the veteran's sinusitis is warranted when the 
disability is detected by X-rays only, and compensable 
ratings are warranted where the disability is manifested by 
incapacitating or non-incapacitating episodes (with the 
rating assigned based on the frequency of such episodes).  
The record (essentially the veteran's accounts substantiated 
by treatment records) shows that the veteran's sinus 
disability picture exceeds sinusitis being detected by x-ray 
only.  He alleges twice yearly periods of exacerbation 
extending for lengthy periods of time, and frequently 
requiring prescriptions for antibiotics.  One such period (a 
month and a half of symptoms, unrelieved by allergy 
medication, and requiring an antibiotic prescription) is 
documented by the record.  It is shown that at other times 
the veteran is provided allergy medications by VA to 
suppress/prevent symptoms.  

The manifestations of the veteran's sinusitis that are shown 
by the evidence of record (and the veteran's descriptions of 
the disability) do not fully satisfy the criteria for a 10 
percent rating.  Three or more non-incapacitating episodes of 
sinusitis per year, with headaches, pain, and purulent 
discharge are not shown.  However, he reports twice-yearly 
episodes, and (given that the record reflects that when he 
had an exacerbation he did not seek medical attention until 
he had a month and a half of symptoms and antibiotic 
treatment was necessary), the Board has no reason to question 
his accounts.  He is competent to report the frequency of his 
symptoms.  The disability picture presented more nearly 
approximates the criteria for the 10 percent rating than 
those for the 0 percent rating.  Under these circumstances, 
and applying 38 C.F.R. § 4.7, the Board finds that a 10 
percent rating is warranted.  

As the criteria for a 10 percent rating are merely 
approximated, and not fully met, it follows that the next 
higher (30 percent) rating is not warranted.  Furthermore, as 
the veteran has indicated that his sinusitis symptoms have 
followed a consistent pattern over the years (and as the 
Board finds no reason to question the his accounts), the 10 
percent rating is warranted for the entire appeal period.  


ORDER

A 10 percent rating is granted for the veteran's sinusitis, 
subject to the regulations governing payment of monetary 
awards.


REMAND

At the outset, it is noteworthy that the veteran served in 
Southwest Asia during the Persian Gulf era.  He alleges he 
has a low back disability and a disability manifested by 
night blindness arising out of his service in Iraq.  
On the veteran's service retirement examination it was noted 
that he had complaints of bilateral hip pain; there were no 
findings of hip pathology.  His pre-separation VA examination 
also noted such complaints; it does not appear that they were 
adequately pursued on examination (hip X-rays were negative, 
but on physical examination the examiner did not specifically 
address the presence or absence of a hip disability).  The 
Court has held that credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation is enough to satisfy the "low threshold" 
requirement that a disability "may be associated" with 
service (See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006)), and establish that a VA examination is necessary.

The veteran also has not been scheduled for a postservice VA 
ophthalmologic examination to determine whether he has a 
disability manifested by night blindness and, if so, its 
etiology.  His allegations that such disability appeared 
after his Persian Gulf service are sufficient to satisfy the 
low threshold requirement as to when a VA examination is 
necessary.  

Furthermore, VA treatment records more recent than from July 
2005 have not been associated with the veteran's claims file.  
As records generated since then may contain evidence 
pertinent to these claims, any such records should be 
secured.

Finally, the veteran has not received formal notice regarding 
the assignment of disability ratings and effective dates of 
awards.  Since these matter are being remanded anyway, the RO 
will have the opportunity to provide such notice.

Accordingly, the case is REMANDED for the following:

1.  The RO must provide notify the 
veteran notice regarding how disability 
ratings and effective dates of awards are 
assigned pursuant to Dingess. Supra..

2.  Complete clinical records of any VA 
treatment the veteran has received for 
his hips or for night blindness since 
July 2005 should be secured and 
associated with his claims file.  

4.  The RO should then arrange for a VA 
orthopedic examination of the veteran to 
determine whether he has a chronic 
disability of either (or both) hip(s), 
and if so its likely etiology.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  Based on examination of the 
veteran and review of his claims file, 
the examiner should provide a opinion 
responding to the following question:

(a) Does the veteran have a chronic 
disability of either (or both) hip(s), 
and if so, what is the proper diagnosis 
for such disability? 

(b) If a chronic hip disability is 
diagnosed, is it at least as likely as 
not that such disability is related to 
the veteran's service (and specifically 
to the complaints of hip pain noted on 
service separation examination?  Does he 
have a disability manifested by hip pain 
due to undiagnosed illness?  

The examiner must explain the rationale 
for all opinions given. 

4.  The RO should also arrange for an 
ophthalmologic examination of the veteran 
to determine whether he has a chronic 
disability manifested by night blindness, 
and if so its likely etiology.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  Based on examination of the 
veteran and review of his claims file, 
the examiner should provide an opinion 
responding to the following:
(a) Does the veteran have a chronic 
disability manifested by night blindness?  

(b) If so, what is the proper diagnosis 
for such disability?  Is it acquired or 
is it congenital or developmental in 
nature?  If acquired, what is its likely 
etiology?  If none is discernable, is it 
due to an undiagnosed illness?

(c) If he has night blindness that is 
congenital or developmental, was there 
any additional such disability that was 
superimposed in service? 

The examiner must explain the rationale 
for all opinions given.

5.  The RO should then readjudicate these 
claims.  If either remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental SOC 
and afforded the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


